DETAILED ACTION
Applicant’s amendments and remarks, filed March 14, 2022, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 3, 13 and 18 amended. The following is a complete response to the March 14, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US Pat. No. 6,712,817 B1).
Regarding claim 1, Goto provides for a sphincterotome (See figures 1A and 1B), comprising an elongate shaft having an outer surface and a distal end region (3), a sphincterotome wire assembly (see, for example, figure 3 with the wire assembly ad 6/7/8/11) having a distal end coupled to the distal end region of the elongate shaft (end of 6 coupled at 8), and a body portion extending along the outer surface of the elongate shaft (See figure 3 with the 6/11 extending outside of the portion at 3a), wherein the sphincterotome wire assembly is designed to shift the distal end region of the elongate shaft between a first configuration and a curved configuration (see col. 7; 36-53), and wherein the body portion of the sphincterotome wire assembly includes a cutting region and a non-conductive region (see figure 3 with the cutting region at 6 and the non-conductive region at 11), and a joint disposed between and coupling the cutting region to the non-conductive region (tube at 10 forming a joint between the regions at 9 and 11 and coupling each to one another).
	Regarding claim 2, Goto provides that the cutting region of the sphincterotome wire assembly is defined by a conductive cutting wire (6 is a conductive wire).
Regarding claim 3, Goto provides that the non-conductive region of the sphincterotome wire assembly includes a non-conductive wire coupled to the conductive cutting wire (via the wire at 11 being non-conductive to tissue/objects coming into contact therewith due to being coated with 11).
Regarding claim 5, Goto provides that the elongate shaft includes a distal anchor, wherein the distal end of the sphincterotome wire assembly is coupled to the distal end region of the elongate shaft at the distal anchor (8, see figure 3; alternatively for the purpose of the rejection of claim 6 below, the distal anchor is taken as the distal port 7a), and wherein the sphincterotome wire assembly includes a proximal region that extends through a port formed along the elongate shaft and into a lumen formed in the elongate shaft (the portion of the wire extending through 7b and into the lumen at 5a).
	Regarding claim 6, Goto provides that the elongate shaft includes a proximal anchor (in view of the alternative interpretation in the rejection of claim 5 above, the anchor at 8), wherein the conductive cutting wire has a proximal end region coupled to the distal end region of the 8 between 7a/b).
Regarding claim 7, Goto provides that the elongate shaft includes a distal port, and wherein the conductive cutting wire extends through the distal port and extends proximally within a lumen formed in the elongate shaft (port at 7a as in figure 3 with the wire at 6 extending proximally within 5a).
	Regarding claim 10, Goto provides that the non-conductive region of the body portion of the sphincterotome wire assembly includes an insulating member coupled thereto (11).
	Regarding claim 11, Goto provides that the elongate shaft includes an insulating projection and wherein the non-conductive region of the body portion of the sphincterotome wire assembly is coupled to the insulating projection (the projection of the shaft 3 along the wire assembly and being coupled to the portion at 11 due to such passing through and within 3).
	Regarding claim 12, Goto provides that the insulating projection includes one or more of a flap, an opening, and a groove formed therein (see at least one of the openings at 7a/b).
	Regarding claim 13, Goto provides for a sphincterotome (See figures 1a and 1b) comprising: an elongate shaft (3) having an outer surface (See at least figure 1a with the outer surface of 3), a distal end region (the portion extending from the distal end of 8 proximally to the portion shown in figure 3), and a distal anchor disposed along the distal end region (8; alternatively for the purpose of the rejection of claim 6 below, the distal anchor is taken as the distal port 7a), a cutting wire coupled to the distal anchor and having a cutting region extending along the outer surface of the elongate shaft (the wire at 6, see figure 3), a non-conductive cord non-conductively coupled to the cutting region of the cutting wire and extending proximally therefrom (the portion at 10/11 being a non-conductive cord as it does not conduct energy to 11), wherein the cutting wire, the non-conductive cord, or both are designed to shift the distal end region of the elongate shaft between a first configuration and a curved configuration (see col. 7; 36-53).
	Regarding claim 14, Goto provides that the non-conductive cord extends through a port formed in the elongate shaft and into a lumen formed in the elongate shaft (the portion of the wire extending through 7b and into the lumen at 5a).
Regarding claim 15, the Goto provides that the cutting wire is coupled to the elongate shaft at a medial anchor (in view of the alternative interpretation for the distal anchor in the rejection of claim 13 above, 8 is taken as the medial anchor), the medial anchor being disposed between the distal anchor and the port (as in figure 3).
	Regarding claim 18, Goto provides for a sphincterotome comprising an elongate shaft having a distal anchor (3 with 8), a projection formed in the elongate shaft (11 formed in the shaft as shown in figure 3), the projection comprising an arm member that extends along an outer wall surface of the elongate shaft to a position that is proximal of the distal anchor (see figures 3 with 11 extending along the outer surface of the shaft), a cutting wire having a distal end coupled to the distal anchor and a proximal region coupled to the projection (6 coupled to 8 and 11), wherein the cutting wire is designed to shift the elongate shaft between a first configuration and a curved configuration (see col. 7; 36-53), and wherein when the elongate shaft is in the curved configuration, at least a portion of the projection is radially spaced from an outer surface of the elongate shaft (as shown in figure 5 via the curvature of the extension relative to the remainder of the outer surface of the shaft at 3).
11 being an insulating material).
	Regarding claim 20, Goto provides that the projection has a channel formed therein (via the lumen formed within 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US Pat. No. 6,712,817 B1) as applied to claim 3 above, and further in view of Tihon et al. (US Pat. No. 5,415,656).
Regarding claim 4, while Goto contemplates the joint as in the rejection of claim 1 that functions to couple the non-conductive portion to the conductive the conductive portion, Goto is silent with respect to such being by a housing. Tihon provides for a similar device that utilizes a cutting and non-conductive wire and where the two wires are coupled via a housing (see figures 6 and 7 with the housing at 19). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a non-conductive housing as in Tihon to couple the conductive and non-conductive wires of Goto so as to provide for an exemplary manner of providing the transition between the cutting and non-cutting portions of the sphincterotome such that the extent of the cutting portion is better delineated and locatable via the endoscopic imaging in Goto. 
Regarding claim 16, while Goto contemplates the non-conductive coupling as in the rejection of claim 13 that functions to couple the non-conductive cord to the conductive cutting wire, Goto is silent with respect to such being by a non-conductive housing. Tihon provides for a similar device that utilizes a cutting and non-conductive wire and where the two wires are coupled via a housing (see figures 6 and 7 with the housing at 19. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US Pat. No. 6,712,817 B1) as applied to claim 7 above, and further in view of Remiszewski et al. (US Pat. Pub. 2007/0282358 A1).
	Regarding claim 8, Goto fails to provide that the conductive cutting wire includes a conductive coating. Remiszewski provides for an alternative arrangement for providing a conductive cutting wire where the wire is formed of either a conductive material (stainless steel) or has a conductive coating (metal-coated fiber as in [0067]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a conductively-coated wire as in Remiszewski as the conductive wire in Goto to provide for an exemplary manner of constructing the conductive cutting wire of the device. Remiszewski readily contemplates the switching between either a conductive wire or a conductive-coated wire with either working equally well as one another and with a  reasonably expectation of success to provide for the requisite tissue cutting in the Goto device.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US Pat. No. 6,712,817 B1) as applied to claims 2 and 13, respectively above, and further in view of Durgin (US Pat. No. 6,050,995).
Regarding claims 9 and 17, Goto fails to provide for the claims ground wire in addition to the cutting wire. Durgin discloses a different manner of providing for a cutting wire where the cutting wire includes both a cutting wire and a ground wire (see the loop at 5 having the first and second wires 11 and 12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a bipolar cutting arrangements as in Durgin in place of the monopolar arrangement in Goto so as to provide for an alternative arrangement for applying energy via a wire assembly to cut tissue.  Such, as disclosed . 
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of independent claim 1 on page 6 of the Remarks. Therein, Applicant contends that the amended subject matter of claim 1 differs that the “coating 11 is not considered to be a joint that is disposed between and couples a cutting region with a non-conductive region.” This is not persuasive.
The Examiner has updated the rejection of claim 1 to address that the claimed joint disposed between and coupling the cutting region to the non-conductive region is formed  by the tube 11 forming a joint between the regions at 9 and 10. The insulative coating forming the tube at 11 functions to couple to two regions to one another. While Applicant contends that the coating 11 is not considered to be a joint, the Examiner is of the position that such does indeed form a joint within the broadest reasonable interpretation of the term, and further in view of such only needing to couple two “regions”. To this end, the Examiner notes that the embodiment shown in Applicant’s over figure 7 contemplates that the “joint 117 may take the form of a non-conductive housing”. Thus, the Examiner is of the position that the Examiner’s interpretation is well within the broadest reasonable interpretation of the term “joint” when both the tube of insulating material at 11 in Goto and Applicant’s own joint at 117 can readily be considered housings of non-conductive material.
Applicant argues on page 6 of the Remarks with respect to the rejection of independent claim 13. Therein, Applicant contends that the amended limitations therein define over Goto in 
The Examiner notes that the rejection of claim 13 has been updated to address the “non-conductively coupled” limitation. That is, the non-conductive cord in Goto is indeed non-conductively coupled to the cutting region of the cutting wire and extending proximally therefrom given that the portion at 10/11 is a non-conductive cord as it does not conduct energy to tissue for cutting. Thus, such would be non-conductively coupled in that the energy transferred through the cutting wire is not conductively emitted to tissue due to the presence of the insulation at 11. The Examiner cannot find Applicant’s allegation noted above with respect to claim 13 that no part of the cutting wire is non-conductively coupled to another part of the cutting wire for at least the rationale above.
Last, Applicant argues on pages 6 and 7 with respect to the rejection of independent claim 18. Therein, Applicant contends that “Goto does not appear to teach or suggest the claimed projection (e.g., a projection formed in an elongate shaft)” even when taken in view of the coating 11. This is not persuasive. 
The Examiner notes that the rejection of claim 18 has been updated to address the added limitation in claim 18 that the projection is “an arm member that extends along an outer wall surface of the elongate shaft to a position that is proximal of the distal anchor”. That is, the Examiner has interpreted the projection formed in the elongate shaft to be formed by the insulation at 11 formed in the shaft as shown in figure 3. As a result, this projection would then comprise an arm member that extends along an outer wall surface of the elongate shaft to a position that is proximal of the distal anchor as shown in figure 3 with 11 extending along the 11 can indeed be interpreted as the claimed arm member as set forth in the rejection of claim 18. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794